TACHA, Circuit Judge,
specially concurring.
I fully concur in Sections I through IV of the majority opinion. I also concur in much of the discussion in Section V concerning Oklahoma’s application of the “especially heinous, atrocious, and cruel” aggravating circumstance. I write separately because in my opinion it is constitutionally inappropriate to rely, as the majority does, on all of the circumstances surrounding a killing as factors in determining that a murder is “especially heinous, atrocious, and cruel.” Rather, I concur on the basis of the single circumstance present in this case of suffering of a surviving victim.
In Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court in effect invalidated the death penalty statutes of almost all states having such statutes because the death penalty *1223was being imposed in an arbitrary and capricious manner. In an effort to limit the discretion of juries deciding whether to impose the death penalty, Florida responded to Furman by specifying a series of aggravating circumstances, at least one of which had to be found before the death penalty could be imposed. One of these aggravating circumstances was that the murder was “especially heinous, atrocious, and cruel.” The Florida Supreme Court recognized that arguably all killings are atrocious and directed that the statutory provision be applied only to “the conscienceless or pitiless crime which is unnecessarily torturous to the victim.” State v. Dixon, 283 So.2d 1, 9 (Fla.1973), cert. denied, 416 U.S. 943, 94 S.Ct. 1950, 40 L.Ed.2d 295 (1974). In Proffitt v. Florida, 428 U.S. 242, 255-56, 96 S.Ct. 2930, 2938, 49 L.Ed.2d 913 (1976), the Supreme Court found that this construction of the statutory provision adequately focused the jury’s consideration.
On the same day that Proffitt was decided, the Court in Gregg v. Georgia, 428 U.S. 153, 200-03, 96 S.Ct. 2909, 2937-39, 49 L.Ed.2d 859 (1976), held that an aggravating circumstance in the Georgia statute that the murder was “outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim” was not invalid on its face because such language could be construed to satisfy constitutional requirements. The Georgia courts’ application of the aggravating circumstance found not facially invalid in Gregg was reviewed by the Supreme Court in Godfrey v. Georgia, 446 U.S. 420, 100 S.Ct. 1759, 64 L.Ed.2d 398 (1980). Justice Stewart writing for a plurality of the Court observed:
[I]f a State wishes to authorize capital punishment it has a constitutional responsibility to tailor and apply its law in a manner that avoids the arbitrary and capricious infliction of the death penalty____ It must channel the sentencer’s discretion by “clear and objective standards” that provide “specific and detailed guidance,” and that “make rationally reviewable the process for imposing a sentence of death.”
Id. at 428, 100 S.Ct. at 1764 (footnotes omitted).1 In prior cases, the Georgia state courts applied a narrowing construction of the statutory language “outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim.” In Godfrey, however, the state courts failed to apply that narrowing construction. Therefore, the plurality undertook its own review of the factual circumstances. In Godfrey, the defendant killed his wife with one blast from a shotgun, struck his eleven-year-old daughter with the barrel of the gun, and then killed his mother-in-law with another blast from the shotgun. Id. at 424-26, 100 S.Ct. at 1763. The question asked by the plurality was “whether, in light of the facts and circumstances of the murders ..., the Georgia Supreme Court can be said to have applied a constitutional construction” of the statutory phrase. Id. at 432, 100 S.Ct. at 1766. The plurality concluded that “[t]here is no principled way to distinguish this case, in which the death penalty was imposed, from the many cases in which it was not.” Id. at 433, 100 S.Ct. at 1767. Accordingly, the Court reversed the finding that the murders were “outrageously or wantonly vile, horrible or inhuman in that [they] involved torture, depravity of mind, or an aggravated battery to the victim[s].”
It is against this background that we consider Oklahoma’s application of the “especially heinous, atrocious, and cruel” aggravating circumstance. Reviewing the Oklahoma cases, the majority opinion correctly concludes that it is the duty of an appellate court reviewing a finding of “especially heinous, atrocious, and cruel” to determine if the murder was “unnecessarily torturous to the victim.” Eddings v. State, 616 P.2d 1159, 1167-68 (Okla.Crim. App.1980), rev’d on other grounds, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) *1224(quoting the Florida Supreme Court in State v. Dixon, 283 So.2d at 9). This is the same construction of “especially heinous, atrocious, and cruel” that the Supreme Court approved in Proffitt. 428 U.S. at 255-56, 96 S.Ct. at 2938.
But the Oklahoma court did not apply the “unnecessarily torturous to the victim” standard in this case. Instead, the state court “deem[ed] it proper to gauge whether the murder was heinous, atrocious, or cruel in light of the circumstances attendant to the murder.” Cartwright v. State, 695 P.2d 548, 554 (Okla.Crim.App.), cert. denied, — U.S. -, 105 S.Ct. 3538, 87 L.Ed.2d 661 (1985). The court then described the petitioner’s motive for the murder, the preparation for the attack, the attack itself, and the petitioner’s efforts to conceal his activities. Such reliance on all of the events surrounding a murder fails to “channel the sentencer’s discretion by ‘clear and objective standards’ that provide ‘specific and detailed guidance,’ and that ‘make rationally reviewable the process for imposing a sentence of death.’ ” Godfrey, 446 U.S. at 428,100 S.Ct. at 1764 (footnotes omitted). Many of the circumstances recited by the state court in this case do not “distinguish this case, in which the death penalty was imposed, from the many cases in which it was not.” Godfrey, 446 U.S. at 433, 100 S.Ct. at 1767. Indeed, with one exception, the facts of Godfrey are remarkably similar to the facts in this case. In both instances the murder victims died almost instantly from a single blast fired from a shotgun. The one exception, however, is crucial. The surviving victim in Godfrey did not suffer any of the torture that Charma Riddle experienced in this case. The question then becomes whether it is constitutional to consider the suffering of a surviving victim in determining whether a murder is “especially heinous, atrocious, and cruel.”
In my opinion, it does not strain the meaning of “especially heinous, atrocious, and cruel” to consider the suffering inflicted on a surviving victim during a murderous attack. A narrow inquiry into the suffering of a surviving victim serves to “channel the sentencer’s discretion by ‘clear and objective standards’ that provide ‘specific and detailed guidance.’ ” Godfrey, 446 U.S. at 428, 100 S.Ct. at 1764. The presence of this particular circumstance serves to distinguish this type of murder from other murders. Therefore, in my opinion, a construction of the language “especially heinous, atrocious, and cruel” which includes consideration of the suffering of a surviving victim is constitutional.
Furthermore, even though the Oklahoma Court of Criminal Appeals has not directly addressed the issue of whether the suffering of a surviving victim can be considered in determining whether a murder is “especially heinous, atrocious, and cruel,” it has relied upon such suffering in three instances in which a murder was found to be “especially heinous, atrocious, and cruel.” In Jones v. State, 648 P.2d 1251 (Okla. Crim.App.1982), cert. denied, 459 U.S. 1155, 103 S.Ct. 799, 74 L.Ed.2d 1002 (1983), the defendant shot and injured a woman, shot and injured a man, and shot and killed the injured man’s father. The defendant, realizing that the first man was still alive, then shot him again as he lay wounded. The injured man survived this attack. The Oklahoma court relied on the attack on the surviving victim in upholding a finding that the murder was “especially heinous, atrocious, and cruel.” Id. at 1259. In the two other cases the Oklahoma court did not distinguish between the suffering of the murder victim and the suffering of the surviving victim in upholding a finding that the murder was “especially heinous, atrocious, and cruel.” Davis v. State, 665 P.2d 1186, 1202-03 (Okla.Crim.App.), cert. denied, 464 U.S. 865, 104 S.Ct. 203, 78 S.Ct. 177 (1983); Ake v. State, 663 P.2d 1, 11 (Okla.Crim.App.1983), rev’d on other grounds, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985).2
*1225In the present case, the petitioner shot Chama Riddle, killed Hugh Riddle, and then repeatedly slashed Chama Riddle as she sought help. The mere fortunate happenstance that Chama Riddle survived this attack should not operate to relieve the petitioner from the conclusion that the murder was “especially heinous, atrocious, and cruel.” Hugh Riddle did not suffer greatly before his death because he was killed almost instantly, but the suffering endured by Chama Riddle can certainly be described as torturous. This suffering, and not any of the other circumstances relied upon by the state court, support the conclusion that the murder of Hugh Riddle was “especially heinous, atrocious, and cruel.”
I therefore concur in the judgment of the court.

. Justices Marshall and Brennan concurred in the judgment, reiterating their belief that "the death penalty is in all circumstances cruel and unusual punishment forbidden by the Eighth and Fourteenth Amendments.” Godfrey, 446 U.S. at 433, 100 S.Ct. 1767.


. In contrast the Florida courts, from which Oklahoma adopted the "unnecessarily torturous to the victim” standard, have expressly held that the suffering of a surviving victim is not a proper consideration in deciding whether a murder is "especially heinous, atrocious, and *1225cruel." Clark v. State, 443 So.2d 973, 977 (Fla. 1983), cert. denied, 467 U.S. 1210, 104 S.Ct. 2400, 81 L.Ed.2d 356 (1984); Riley v. State, 366 So.2d 19, 21 (Fla.1978).